DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “sealingly” in lines 3 and 5. The meaning of the term is not clear from the claims or specification.  


Claim Rejections - 35 USC § 112


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The term "the controller is configured to cause the actuator to move the movement limiter from only one of: (1) the lock position to the release position; and (2) the release position to the lock position” does not further limit Claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tschantz et al., US Patent Pub. US 20130139601 A1 (hereinafter Tschantz) in view of Wolf et al., US Patent Pub. US 20150298307 A1 (hereinafter Wolf) in view of Bonzer, US Patent Num. US 6705360 B1 (hereinafter Bonzer).

Claim 1
Tschantz teaches an inflator (Tschantz, Para [0028] - - An inflation device.) comprising:
a housing (Tschantz, Para [0029] - - A handle/housing.); an air director supported by the housing and defining an air conduit fluidically connectable to an inflatable object (Tschantz, Para [0029] - - An inflation tube/”air director” supported by the handle/housing and defining an air conduit passing through the inflation tube interior that delivers gas/”fluidically connects” to an airbag/”inflatable object”.); a pressure sensor configured to detect a pressure within the inflatable object (Tschantz, Para [0038] - - Sensing/”pressure sensor” the inflation pressure within the airbag/”inflatable object”.); a trigger movable from a rest position to an actuated position to fluidically connect an air inlet to the air conduit. (Tschantz, Para [0029] - - A trigger that moves from a resting position to an operation/actuated position that delivers gas/”fluidically connects” from an air conduit connector/”air inlet” to the air conduit passing through the inflation tube interior.)
	But Tschantz fails to specify a movement limiter movable between a lock position in which the movement limiter prevents the trigger from moving from the rest position to the actuated position and a release position in which the movement limiter does not prevent the trigger from moving from the rest position to the actuated position; and a controller configured to cause the movement limiter to move from the lock position to the release position responsive to the pressure.
However Wolf teaches a movement limiter movable between a lock position in which the movement limiter prevents the trigger from moving from the rest position to the actuated position and a release position in which the movement limiter does not prevent the trigger from moving from the rest position to the actuated position (Wolf, Para [0004], [0026-28] - - A tappet/”movement limiter” that moves between a block/lock position that prevents the trigger from moving from being pressed/”moving from the rest position to the actuated position” and a release position that allows the trigger to be pressed/”moving from the rest position to the actuated position”.); and a controller configured to cause the movement limiter to move from the lock position to the release position responsive to the pressure. (Wolf, Para [0026-28] - - A controller causing the tappet/”movement limiter” to move between a block/lock position to a release position based on the output of a pressure sensor.)
Tschantz and Wolf are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above pneumatic tool, as taught by Tschantz, and incorporating the tappet that blocks and releases the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).
But the combination of Tschantz and Wolf fails to specify the pressure within the inflatable object being less than a preset pressure.
However Bonzer teaches the pressure within the inflatable object being less than a preset pressure. (Bonzer, Col 5, Lines 18-25 - - A microprocessor activates a device based on the air pressure in an inflatable object being less than a designated/preset pressure.)
Tschantz, Wolf, and Bonzer are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz and Wolf, and further incorporating the microprocessor activating a device based on the air pressure in an inflatable object being less than a designated pressure, as taught by Bonzer.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove the guesswork in adding air to an inflatable item by using a microprocessor to activate a device based on the air pressure in an inflatable object being less than a designated pressure, as suggested by Bonzer (Col 2, Lines 12-25).

Claim 2
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
Wolf further teaches actuator operably connected to the movement limiter, wherein the controller is configured to cause the actuator to move the movement limiter from at least one of: (1) the lock position to the release position; and (2) the release position to the lock position. (Wolf, Para [0026-28] - - A lift magnet/actuator connected to the tappet/”movement limiter” that causes the tappet/”movement limiter” to move from the block/lock position to the release position, and from the release position to the block/lock position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the tappet that locks and unlocks the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).

Claim 3
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
Wolf further teaches cause the actuator to move the movement limiter from only one of: (1) the lock position to the release position; and (2) the release position to the lock position. (Wolf, Para [0026-28] - - A lift magnet/actuator connected to the tappet/”movement limiter” that causes the tappet/”movement limiter” to move from the block/lock position to the release position, and from the release position to the block/lock position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the tappet that locks and unlocks the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).

Claim 4
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
Wolf further teaches a movement-limiter-biasing element that biases the movement limiter to the other one of: (1) the lock position; and (2) the release position. (Wolf, Para [0026-29] - - A lift magnet/actuator connected to the tappet/”movement limiter” that causes the tappet/”movement limiter” to move from the block/lock position to the release position, and from the release position to the block/lock position depending on the electrical signal transmitted through the conductor/”movement limiter biasing element” of the lifting magnet/actuator.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the tappet that changes position depending on the electrical signal transmitted through the conductor of the lifting magnet, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by the tappet that changes position depending on the electrical signal transmitted through the conductor of the lifting magnet, as suggested by Wolf (Para [0004]).

Claim 8
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, and Bonzer further teaches a flow-control shaft comprising a sealing element, wherein the flow-control shaft is movable between a rest position in which the sealing element sealingly engages a sealing surface such that air cannot flow from the air inlet to the air conduit and an actuated position in which the sealing element does not sealingly engage the sealing surface such that the air inlet is in fluid communication with the air conduit. (Tschantz, Para [0029] - - A delivery valve/”flow control shaft comprising a sealing element” that is movable between a rest position where a seal engages a surface to create a seal that does not allow air flow, and an actuated position where the seal is separated from a sealing surface that allows air to flow from the air conduit connector/”air inlet” to the air conduit passing through the inflation tube interior.)

Claim 9
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, and Bonzer further teaches movement of the trigger from its rest position to its actuated position causes the flow-control shaft to move from its rest position to its actuated position. (Tschantz, Para [0029] - - A delivery valve/”flow control shaft” that is movable between a rest position and an actuated position by the movement of the trigger.)

Claim 10
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
Wolf further teaches an actuator operably connected to the movement limiter, wherein the controller is configured to cause the actuator to move the movement limiter from at least one of: (1) the lock position to the release position; and (2) the release position to the lock position. (Wolf, Para [0026-28] - - A lift magnet/actuator connected to the tappet/”movement limiter” that causes the tappet/”movement limiter” to move from the block/lock position to the release position, and from the release position to the block/lock position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the tappet that locks and unlocks the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).

Claim 17
Tschantz teaches a method of operating an inflator to inflate an inflatable object (Tschantz, Para [0028-29], [0035] - - A method of operating an inflation device to inflate an airbag/”inflatable object”.), the method comprising: detecting, by a pressure sensor, a pressure within the inflatable object (Tschantz, Para [0038] - - Sensing/”pressure sensor” the inflation pressure within the airbag/”inflatable object”.); monitoring, by a controller, the pressure within the inflatable object. (Tschantz, Para [0033], [0038] - - Controls that monitor the inflation pressure within the airbag/”inflatable object”.);
But Tschantz fails to specify a movement limiter movable between a lock position in which the movement limiter prevents the trigger from moving from the rest position to the actuated position and a release position in which the movement limiter does not prevent the trigger from moving from the rest position to the actuated position; and a controller configured to cause the movement limiter to move from the lock position to the release position responsive to the pressure.
However Wolf teaches a movement limiter movable between a lock position in which the movement limiter prevents the trigger from moving from the rest position to the actuated position and a release position in which the movement limiter does not prevent the trigger from moving from the rest position to the actuated position (Wolf, Para [0004], [0026-28] - - A tappet/”movement limiter” that moves between a block/lock position that prevents the trigger from moving from being pressed/”moving from the rest position to the actuated position” and a release position that allows the trigger to be pressed/”moving from the rest position to the actuated position”.); and a controller configured to cause the movement limiter to move from the lock position to the release position responsive to the pressure. (Wolf, Para [0026-28] - - A controller causing the tappet/”movement limiter” to move between a block/lock position to a release position based on the output of a pressure sensor.)
Tschantz and Wolf are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above pneumatic tool, as taught by Tschantz, and incorporating the tappet that blocks and releases the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).
But the combination of Tschantz and Wolf fails to specify the pressure within the inflatable object being less than a preset pressure.
However Bonzer teaches the pressure within the inflatable object being less than a preset pressure. (Bonzer, Col 5, Lines 18-25 - - A microprocessor activates a device based on the air pressure in an inflatable object being less than a designated/preset pressure.)
Tschantz, Wolf, and Bonzer are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz and Wolf, and further incorporating the microprocessor activating a device based on the air pressure in an inflatable object being less than a designated pressure, as taught by Bonzer.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove the guesswork in adding air to an inflatable item by using a microprocessor to activate a device based on the air pressure in an inflatable object being less than a designated pressure, as suggested by Bonzer (Col 2, Lines 12-25).

Claim 18 
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
Wolf further teaches causing the movement limiter to move from the lock position to the release position comprises controlling, by the controller, an actuator to move the movement limiter from the lock position to the release position. (Wolf, Para [0026-28] - - A lift magnet/actuator connected to the tappet/”movement limiter” that causes the tappet/”movement limiter” to move from the block/lock position to the release position, and from the release position to the block/lock position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the tappet that locks and unlocks the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).


Claims 5-7, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tschantz et al., US Patent Pub. US 20130139601 A1 (hereinafter Tschantz) in view of Wolf et al., US Patent Pub. US 20150298307 A1 (hereinafter Wolf) in view of Bonzer, US Patent Num. US 6705360 B1 (hereinafter Bonzer) as applied to Claims 1-4, 8-10, and 17-18 above, and in view of Martinsen et al., WIPO Patent Num. WO2019193398A1 (hereinafter Martinsen).

Claim 5
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, and Bonzer further teaches a trigger shaft movable between a rest position and an actuated position, wherein: (1) movement of the trigger from its rest position to its actuated position causes the trigger shaft to move from its rest position to its actuated position; and (2) movement of the trigger from its actuated position to its rest position causes the trigger shaft to move from its actuated position to its rest position. (Tschantz, Para [0029] - - A trigger that moves an actuator/”trigger shaft” between a rest position and an actuated position as the trigger is moved from a rest position to an actuated position, and where the actuator/”trigger shaft” moves from an actuated position to a rest position as the trigger moves from an actuated position to a rest position.)
But the combination of Tschantz, Wolf, and Bonzer fails to specify a trigger-shaft sensor configured to sense when the trigger shaft has reached an intermediate position between the rest position and the actuated position.
However Martinsen teaches a trigger-shaft sensor configured to sense when the trigger shaft has reached an intermediate position between the rest position and the actuated position. (Martinsen, Para [0014], [0024] - - A sensor on an actuator/trigger shaft that senses the position of the actuator rod between/intermediate an active/actuated position and a passive/rest position.)
Tschantz, Wolf, Bonzer, and Martinsen are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the sensor on an actuator shaft that senses the position of the actuator rod between an active position and a passive position, as taught by Martinsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate fluid transfer between fluid chambers by using a sensor on an actuator shaft that senses the position of the actuator rod between an active position and a passive position, as suggested by Martinsen (Para [0024]).

Claim 6
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
Martinsen further teaches the trigger-shaft sensor is configured to directly sense the trigger shaft when the trigger shaft has reached the intermediate position. (Martinsen, Para [0014], [0024] - - A sensor on an actuator/trigger shaft that directly senses the position of the actuator rod between/intermediate an active/actuated position and a passive/rest position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the sensor on an actuator shaft that directly senses the position of the actuator rod between an active position and a passive position, as taught by Martinsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate fluid transfer between fluid chambers by using a sensor on an actuator shaft that directly senses the position of the actuator rod between an active position and a passive position, as suggested by Martinsen (Para [0024]).

Claim 7
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
Bonzer further teaches responsive to the pressure within the inflatable object being less than the preset pressure. (Bonzer, Col 5, Lines 18-25 - - A microprocessor activates a device based on the air pressure in an inflatable object being less than a designated/preset pressure.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the microprocessor activating a device based on the air pressure in an inflatable object being less than a designated pressure, as taught by Bonzer.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove the guesswork in adding air to an inflatable item by using a microprocessor to activate a device based on the air pressure in an inflatable object being less than a designated pressure, as suggested by Bonzer (Col 2, Lines 12-25).
Wolf further teaches control the actuator to move the movement limiter to its release position. (Wolf, Para [0026-28] - - A controller causing the tappet/”movement limiter” to move between a block/lock position to a release position based on the output of a pressure sensor.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the tappet that blocks and releases the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).
Martinsen further teaches when the trigger-shaft sensor senses that the trigger shaft has reached the intermediate position. (Martinsen, Para [0014], [0024] - - A sensor on an actuator/trigger shaft senses the position of the actuator rod between/intermediate an active/actuated position and a passive/rest position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the sensor on an actuator shaft senses the position of the actuator rod between an active position and a passive position, as taught by Martinsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate fluid transfer between fluid chambers by using a sensor on an actuator shaft senses the position of the actuator rod between an active position and a passive position, as suggested by Martinsen (Para [0024]).

Claim 11
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, and Bonzer further teaches a trigger shaft movable between a rest position and an actuated position, wherein: (1) movement of the trigger from its rest position to its actuated position causes the trigger shaft to move from its rest position to its actuated position; and (2) movement of the trigger from its actuated position to its rest position causes the trigger shaft to move from its actuated position to its rest position. (Tschantz, Para [0029] - - A trigger that moves an actuator/”trigger shaft” between a rest position and an actuated position as the trigger is moved from a rest position to an actuated position, and where the actuator/”trigger shaft” moves from an actuated position to a rest position as the trigger moves from an actuated position to a rest position.)
But the combination of Tschantz, Wolf, and Bonzer fails to specify a trigger-shaft sensor configured to sense when the trigger shaft has reached an intermediate position between the rest position and the actuated position.
However Martinsen teaches a trigger-shaft sensor configured to sense when the trigger shaft has reached an intermediate position between the rest position and the actuated position. (Martinsen, Para [0014], [0024] - - A sensor on an actuator/trigger shaft that senses the position of the actuator rod between/intermediate an active/actuated position and a passive/rest position.)
Tschantz, Wolf, Bonzer, and Martinsen are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the sensor on an actuator shaft that senses the position of the actuator rod between an active position and a passive position, as taught by Martinsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate fluid transfer between fluid chambers by using a sensor on an actuator shaft that senses the position of the actuator rod between an active position and a passive position, as suggested by Martinsen (Para [0024]).

Claim 12
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
Bonzer further teaches responsive to the pressure within the inflatable object being less than the preset pressure. (Bonzer, Col 5, Lines 18-25 - - A microprocessor activates a device based on the air pressure in an inflatable object being less than a designated/preset pressure.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the microprocessor activating a device based on the air pressure in an inflatable object being less than a designated pressure, as taught by Bonzer.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove the guesswork in adding air to an inflatable item by using a microprocessor to activate a device based on the air pressure in an inflatable object being less than a designated pressure, as suggested by Bonzer (Col 2, Lines 12-25).
Wolf further teaches control the actuator to move the movement limiter to its release position. (Wolf, Para [0026-28] - - A controller causing the tappet/”movement limiter” to move between a block/lock position to a release position based on the output of a pressure sensor.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the tappet that blocks and releases the trigger based on a pressure sensor reading, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by a tappet that blocks and releases the trigger based on a pressure sensor reading, as suggested by Wolf (Para [0004]).
Martinsen further teaches when the trigger-shaft sensor senses that the trigger shaft has reached the intermediate position. (Martinsen, Para [0014], [0024] - - A sensor on an actuator/trigger shaft senses the position of the actuator rod between/intermediate an active/actuated position and a passive/rest position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the sensor on an actuator shaft senses the position of the actuator rod between an active position and a passive position, as taught by Martinsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate fluid transfer between fluid chambers by using a sensor on an actuator shaft senses the position of the actuator rod between an active position and a passive position, as suggested by Martinsen (Para [0024]).

Claim 13
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, Bonzer, and Martinsen further teaches movement of the trigger from its rest position to its actuated position causes the flow-control shaft to move from its rest position to its actuated position. (Tschantz, Para [0029] - - A delivery valve/”flow control shaft” that is movable between a rest position and an actuated position by the movement of the trigger.)

Claim 14
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, Bonzer, and Martinsen further teaches the flow-control shaft is in its rest position when the trigger shaft is in its intermediate position. (Tschantz, Para [0029] - - A delivery valve/”flow control shaft” that remains in a rest position until actuated by the position of the trigger movement reaching an activation position of a button or solenoid.)

Claim 15
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
The combination of Tschantz, Wolf, Bonzer, and Martinsen further teaches a flow-control-shaft-biasing element that biases the flow-control shaft to its rest position, a trigger-biasing element that biases the trigger and the trigger shaft to their respective rest positions. (Tschantz, Para [0035] - - The delivery valve/”flow control shaft” is closed in a rest position when the trigger and actuator are in the release/rest position and are not operated/biased to open the valve and allow air flow through the nozzle.)
Wolf further teaches a movement-limiter-biasing element that biases the movement limiter to its lock position. (Wolf, Para [0026-29] - - A lift magnet/actuator connected to the tappet/”movement limiter” that causes the tappet/”movement limiter” to move to the block/lock position depending on the electrical signal transmitted through the conductor/”movement limiter biasing element” of the lifting magnet/actuator.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the tappet that changes position depending on the electrical signal transmitted through the conductor of the lifting magnet, as taught by Wolf.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly block or release of the trigger of the tool by the tappet that changes position depending on the electrical signal transmitted through the conductor of the lifting magnet, as suggested by Wolf (Para [0004]).

Claim 19
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
Bonzer further teaches responsive to a trigger shaft that is operably connected to the actuation of the trigger, determining, by the controller, whether the pressure within the inflatable object is less than the preset pressure. (Bonzer, Col 5, Lines 18-25 - - A microprocessor activates a device based on the air pressure in an inflatable object being less than a designated/preset pressure.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the microprocessor activating a device based on the air pressure in an inflatable object being less than a designated pressure, as taught by Bonzer.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove the guesswork in adding air to an inflatable item by using a microprocessor to activate a device based on the air pressure in an inflatable object being less than a designated pressure, as suggested by Bonzer (Col 2, Lines 12-25).
But the combination of Tschantz, Wolf, and Bonzer fails to specify monitoring, by the controller, for an actuation of a trigger-shaft sensor.
However Martinsen teaches monitoring, by the controller, for an actuation of a trigger-shaft sensor. (Martinsen, Para [0014], [0024] - - A sensor on an actuator/trigger shaft that senses the position of the actuator rod in an active/actuated position or a passive/rest position.)
Tschantz, Wolf, Bonzer, and Martinsen are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the sensor on an actuator shaft that senses the position of the actuator rod in an active position or a passive position, as taught by Martinsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate fluid transfer between fluid chambers by using a sensor on an actuator shaft that senses the position of the actuator rod in an active position or a passive position, as suggested by Martinsen (Para [0024]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tschantz et al., US Patent Pub. US 20130139601 A1 (hereinafter Tschantz) in view of Wolf et al., US Patent Pub. US 20150298307 A1 (hereinafter Wolf) in view of Bonzer, US Patent Num. US 6705360 B1 (hereinafter Bonzer) as applied to Claims 1-4, 8-10, and 17-18 above, and in view of Acosta, US Patent Pub. US 20060144441 A1 (hereinafter Acosta).

Claim 16
The combination of Tschantz, Wolf, and Bonzer teaches all the limitations of the base claims as outlined above.  
But the combination of Tschantz, Wolf, and Bonzer fails to specify cause the movement limiter to move from the lock position to the release position responsive to the pressure within the inflatable object reaching the preset pressure.
Acosta further teaches cause the movement limiter to move from the lock position to the release position responsive to the pressure within the inflatable object reaching the preset pressure. (Acosta, Para [0045], [0049] - - Causing a release pin/”movement limiter” to automatically move from a lock position to a release position when the pressure in an inflatable device reaches a predetermined pressure.)
Tschantz, Wolf, Bonzer, and Acosta are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, and Bonzer, and further incorporating the automatic release of a locking pin when the pressure in an inflatable device reaches a predetermined pressure, as taught by Acosta.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the operator interaction with the process by implementing the automatic release of a locking pin when the pressure in an inflatable device reaches a predetermined pressure, as suggested by Acosta (Para [0008]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tschantz et al., US Patent Pub. US 20130139601 A1 (hereinafter Tschantz) in view of Wolf et al., US Patent Pub. US 20150298307 A1 (hereinafter Wolf) in view of Bonzer, US Patent Num. US 6705360 B1 (hereinafter Bonzer) as applied to Claims 1-4, 8-10, and 17-18 above, in view of Martinsen et al., WIPO Patent Num. WO2019193398A1 (hereinafter Martinsen), and in view of Acosta, US Patent Pub. US 20060144441 A1 (hereinafter Acosta).

Claim 20
The combination of Tschantz, Wolf, Bonzer, and Martinsen teaches all the limitations of the base claims as outlined above.  
But the combination of Tschantz, Wolf, Bonzer, and Martinsen fails to specify responsive to the pressure within the inflatable object reaching the preset pressure, causing, by the controller, the movement limiter to move from the lock position to the release position.
Acosta further teaches responsive to the pressure within the inflatable object reaching the preset pressure, causing, by the controller, the movement limiter to move from the lock position to the release position. (Acosta, Para [0045], [0049] - - Causing a release pin/”movement limiter” to automatically move from a lock position to a release position when the pressure in an inflatable device reaches a predetermined pressure.)
Tschantz, Wolf, Bonzer, Martinsen, and Acosta are analogous art because they are from the same field of endeavor.  They relate to pneumatic tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above pneumatic tool, as taught by Tschantz, Wolf, Bonzer, and Martinsen, and further incorporating the automatic release of a locking pin when the pressure in an inflatable device reaches a predetermined pressure, as taught by Acosta.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the operator interaction with the process by implementing the automatic release of a locking pin when the pressure in an inflatable device reaches a predetermined pressure, as suggested by Acosta (Para [0008]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kieffer, US Patent Num. US 5284301 A relates to claims 1 and 11 regarding pneumatic trigger operated spray guns.
Mail, US Patent Pub. US 20140014318 A1 relates to Claims 5-7 and 11-15 regarding pneumatic linear actuator sensors and pressure sensors.
Petrovic, US Patent Num. US 3913844 A relates to Claims 1-4, 8-10, and 17-18 regarding air spray guns with triggers and mechanical trigger locking devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119